DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled Withdrawn claims 11-29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of an automated method of manufacturing a coated plastic article comprising the steps of providing a mold as claimed with an article defining cavity, coating at least a portion of the mold surface with an in-mold coating composition, placing a heated blank of moldable plastic sheet comprising a plastic resin between the mold halves as claimed, forcing an inner portion of the heated blank into the article defining cavity so that the outer surface of the blank is in contact with the in-mold coating, causing the in-mold coating to cure to form a coating and causing plastic resin of the inner portion of the blank to form an adhesive layer which chemically bonds the blank to the coating and molding a plastic compatible with the resin of the sheet to form at least one component on the inner surface of the sheet to form a laminated article molded as a unitary structure in addition to the other limitations present in the claim.
The closest prior art of record, Gassman or Hara, relate to forming laminated articles as discussed in the Non-Final Rejection mailed 03/02/2022 as well as Balthes and Gallagher discussed in the IDS filed 03/24/2022; however, as discussed in applicant’s reply filed 03/30/2022 do not teach nor render obvious the entirety of the particularly claimed method of amended claim 1.
Claims 2-10 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742